November 8, 1909. The opinion of the Court was delivered by *Page 188 
In this action for malicious prosecution, there was a verdict and judgment in favor of the plaintiff for five hundred dollars, from which the defendant has appealed.
The prosecution alleged to be malicious was the procuring of a warrant for disposing of a bale of cotton without depositing the money in the clerk's office, as required by statute, on which cotton the defendant claimed to have a lien for rent. The defendant was arrested and gave a recognizance for his appearance at a preliminary examination. The preliminary resulted in his discharge.
The defendant on the trial of this action offered the testimony taken by the magistrate on the preliminary hearing, as direct evidence tending to show probable cause, but the record of the testimony was ruled out. The evidence taken in one trial is not admissible in another, unless the witness whose evidence is offered is dead, or insane, or beyond the seas, or the Court is satisfied that the witness has been kept away by the contrivance of the opposite party. Drayton v. Wells, 1 N.  McC., 411; Petrie v.R.R. Co., 29 S.C. 317, 7 S.E., 515. As we understand, the defendant admits this general principle, but contends that the Court could not exclude the evidence taken before the magistrate since it was set out in the complaint. It has, however, been decided that while the parties cannot complain of the admission of evidence in support of irrelevant or redundant matter left in a pleading, yet the Court is quite at liberty to exclude it. Martin v. Ry. Co., 70 S.C. 48
S.E., 616.
The record affords no ground for the Court to reverse the judgment on the ground that the Circuit Court refused a new trial.
The position that the verdict was without support in the evidence is untenable, for there was much evidence on both sides. *Page 189 
The Circuit Judge charged the jury: "If you find there was no probable cause, then the jury would be at liberty to infer malice from want of probable cause." It has been held in many cases that this is a correct proposition of law. Baker v. Hornick, 57 S.C. 213,35 S.E., 524; Stoddard v. Roland, 31 S.C. 342,9 S.E., 1022; Moffatt v. Hardin, 22 S.C. 1. In view of these cases, it cannot be said that there was any reversible error in giving the instruction. Such an instruction, however, is so near to a charge on the facts that we think it would be better practice to omit it.
In his last exception, the defendant submits the Circuit Judge was in error in using in his charge the expression "reasonable cause" for the well known term "probable cause." The Court used the expressions as synonymous. While it is better to use the technically correct phrase "probable cause," there is no appreciable difference in meaning between that and "reasonable cause."Stacy v. Emery, 97 U.S. 24 L.Ed., 1035.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.